IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                     AT JACKSON

                                 OCTOBER 1996 SESSION
                                                                 FILED
                                                                 March 24, 2008

                                                                 Cecil Crowson, Jr.
                                                                  Appellate Court Clerk

STATE OF TENNESSEE,                      )
                                         )    C.C.A. NO. 02C01-9510-CC-00326
             Appellee,                   )
                                         )    HENRY COUNTY
VS.                                      )
                                         )    HON. JULIAN P. GUINN,
ROBERT LEE BOYD, JR.,                    )    JUDGE
                                         )
             Appellant.                  )    (Second-Degree Murder)




FOR THE APPELLANT:                            FOR THE APPELLEE:


W. JEFFERY FAGAN                              CHARLES W. BURSON
Asst. District Public Defender                Attorney General & Reporter
117 Forrest Ave. North
P.O. Box 663
Camden, TN 38320                              SARAH M. BRANCH
                                              Counsel for the State
                                              450 James Robertson Pkwy.
                                              Nashville, TN 37243-0493

                                              ROBERT “GUS” RADFORD
                                              District Attorney General
                                              P.O. Box 686
                                              Huntingdon, TN 38344




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                       OPINION



              The defendant was indicted on November 7, 1994, for the first-degree

murder of Lisa C. Stewart. A jury convicted him of second-degree murder and fined

him fifty thousand dollars ($50,000). After a hearing, the defendant was sentenced to

twenty-five years in the Department of Correction. In this appeal as of right, the

defendant contends that the evidence was insufficient to justify a finding of guilt

beyond a reasonable doubt. After a review of the entire record, we find that this issue

is without merit, and therefore, his conviction is affirmed.



              On July 15, 1994, at approximately 2:50 a.m. paramedics from the

Henry County Ambulance Service answered a call at 901 McClain Street in Paris,

Tennessee. Upon arrival, they saw a large amount of blood on the front porch of the

mobile home and rather than enter the home, decided to call for police backup. When

the police arrived, they found the victim lying in the doorway to the home. A large pool

of blood surrounded her body. The victim was conscious at the time and told the

paramedics to “make sure somebody takes care of my children” and that “he did it.”

The victim made no other statements.



              Upon entering the home, police discovered the victim’s three young

children in a back bedroom. Blood was splattered throughout the home. Officers

found blood on the walls, in the hallway, on the kitchen floor, on the bathroom

counter, on a towel that had been put in the trash can, in the bedroom where the

children were, on living room furniture and on an electric iron. The victim was

transported to the hospital where she died a short time later due to loss of blood as a

result of incisions to the right forearm and the skull.




                                             2
              After investigating the crime scene, police officers went to the

defendant’s parents’ home where they picked up the defendant for questioning.

When he was picked up, the defendant appeared to have blood on his clothing. He

was subsequently arrested for the victim’s murder.



              A defendant challenging the sufficiency of the proof has the burden of

illustrating to this Court why the evidence is insufficient to support the verdict returned

by the trier of fact in his or her case. This Court will not disturb a verdict of guilt for

lack of sufficient evidence unless the facts contained in the record and any inferences

which may be drawn from the facts are insufficient, as a matter of law, for a rational

trier of fact to find the defendant guilty beyond a reasonable doubt. State v. Tuggle,

639 S.W.2d 913, 914 (Tenn. 1982).



              When an accused challenges the sufficiency of the convicting evidence,

we must review the evidence in the light most favorable to the prosecution in

determining whether “any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99
S. Ct. 2781, 61 L. Ed. 2d 560 (1979). We do not reweigh or re-evaluate the evidence

and are required to afford the State the strongest legitimate view of the proof

contained in the record as well as all reasonable and legitimate inferences which may

be drawn therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).



              Questions concerning the credibility of witnesses, the weight and value

to be given to the evidence, as well as factual issues raised by the evidence are

resolved by the trier of fact, not this Court. Cabbage, 571 S.W.2d 832, 835. A guilty

verdict rendered by the jury and approved by the trial judge accredits the testimony of

the witnesses for the State, and a presumption of guilt replaces the presumption of


                                              3
innocence. State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973).



                At trial, the State offered into evidence the defendant’s taped statement

that was taken by the Paris police on the morning of the murder. In the statement, the

defendant said that he and the victim had been living together since 1991, but that he

was not the father of the three children. The defendant said that on the night before

the early morning murder, he and the victim had had an argument over money. He

had become angry when he discovered that the victim and some friends had drunk all

his beer. He said he and the victim had begun to fight around 10:15 p.m. He said he

had pushed her, she pushed back; he smacked her, she smacked him; she cut him

and he cut her back.



                The defendant stated that the victim had cut him with a butcher knife

and they had wrestled for the knife. He further stated that he was not sure where he

had cut her but that he knew she was bleeding. He also said the victim had hit him in

the head with the electric iron. He then stated that he only remembered cutting her on

the arm and that he had decided to leave the house and walk to his parents’ home to

avoid further altercations. He left the victim, knowing that she was bleeding and

knowing that she did not have a telephone to use to call for help. Once at his parents’

home, the defendant asked his mother to send an ambulance to the victim’s home.

His mother was evidently reluctant at first, and the defendant and his parents

discussed making the call for some time. Ultimately, the call was placed shortly

before 3 a.m.



                Dr. Charles Harlan, chief medical examiner for the state, testified that

the victim’s body had a ten and a half inch incision behind her left ear that cut through

the scalp and to the bone. She had a second incision on her right arm that was six


                                              4
inches in length and cut through the layers of skin and body fat. She also had

lacerations on her head and on the bridge of her nose. She had two black eyes. Dr.

Harlan testified that she had begun to lose blood immediately upon receiving the

injuries. He further testified that from the time she was wounded she could have

remained conscious for as little as ten minutes or as much as two hours.



              The defendant was examined at East Wood Clinic shortly after giving his

statement to the police. Dr. James W. McGee, the emergency room physician,

testified that the defendant had had some injuries to his forearm. He stated that the

defendant had had three very straight and clean cuts that went through the first layer

of skin only. He also had other superficial wounds that looked like scratches. None of

the defendant’s injuries required stitches. Dr. McGee further stated that because of

the nature of the injuries, it was his opinion that the wounds had been self-inflicted.



              The State also presented DNA evidence that it was the victim’s blood on

the defendant’s clothing and throughout the house. A DNA analysis of the victim’s

blood was possible despite the fact that she had received several transfusions of

blood in the short time before she died. The State’s DNA expert testified that DNA is

found in the white blood cells and that because the number of white blood cells in

transfusions is small, accurate DNA testing is available. The DNA analysis revealed

that the victim’s blood appeared on the defendant’s t-shirt, his pants, in the bathroom,

and on the towel. It also revealed that the blood on the electric iron was not that of

the defendant and was most likely that of the victim.



              Upon offering this evidence, the State rested. The defendant did not

testify nor did he call any witnesses to testify. The jury returned a guilty verdict on the

offense of second-degree murder. The defendant now argues that the evidence


                                             5
presented at trial was insufficient to convict him because of alleged inconsistencies in

the State’s case. The defendant contends that the uncertainty as to the time the

victim sustained her injuries and the fact that the victim could have gone next door to

use her neighbor’s phone to call for help create inconsistencies such that the

defendant’s conviction cannot stand. We do not agree.



              The defendant admitted that he engaged in a violent altercation with the

victim. He admitted to cutting her with a butcher knife and leaving her in her home

where there was no telephone despite the fact that he knew she was bleeding heavily.

Viewing this evidence in the light most favorable to the State, it supports a conviction

for second degree murder. “Although the defendant contends that conflicting

testimony was presented at trial, such factual issues . . . are resolved by the jury.”

State v. Thomas Sinclair, No. 02C01-9503-CC-00066, Madison County, (Tenn. Crim.

App. filed April 17, 1996, at Jackson). The jury resolved the inconsistencies against

the defendant.



              The defendant has failed to meet his burden of illustrating to this Court

why the evidence is insufficient to support the verdict returned by the jury. Therefore,

the defendant’s conviction is affirmed.




                                                  ____________________________
                                                  JOHN H. PEAY, Judge


CONCUR:




PAUL G. SUMMERS, Judge



                                            6
DAVID G. HAYES, Judge




                        7